Citation Nr: 0817244	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  05-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1965 to May 1967.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The case was later transferred 
to the Phoenix, Arizona VA RO.  

In March 2007, the Board remanded this matter to convene a 
requested Board hearing.     


FINDINGS OF FACT

1.	The veteran served on active duty between July 1965 and 
May 1967, and served in Vietnam for several months during 
this period.  

2.	The veteran died on July [redacted], 2004.

3.	The veteran's death certificate notes cardiac arrest due 
to pancreatic cancer as the cause of the veteran's death.      

4.	At the time of the veteran's death, the veteran was not 
service connected for any disorders.    

5.	The preponderance of the evidence indicates that the 
veteran's cause of death is not related to his service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to DIC benefits based on the 
veteran's death.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004 and February 2005.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
appellant of the evidence needed to substantiate her claim.  
VA requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(claimant should be notified that any pertinent evidence 
should be submitted).  VA advised the appellant of the 
respective duties of the VA and of the appellant in obtaining 
evidence needed to substantiate her claim.  And VA notified 
the appellant prior to the initial adjudication of her claim 
in May 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).   

The Board notes a deficiency with VCAA notification, however.  
VA has not notified the appellant regarding disability 
ratings and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the appellant as a result of this incomplete 
notice has been rebutted by the record, and that proceeding 
with a final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As the decision below will detail, the appellant's claim for 
DIC benefits will be denied.  So no rating or effective date 
will be assigned here.  As such, incomplete notice regarding 
disability ratings and effective dates is nonprejudicial 
error in this matter.  

VA has satisfied VCAA notification requirements here.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant 
to the appeal.  And VA afforded the appellant the opportunity 
to appear before one or more hearings to voice her 
contentions.  

There does not appear to be any outstanding records that are 
relevant to this appeal.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Appellant's Claim

The veteran served on active duty between July 1965 and May 
1967.  He served in Vietnam for several months during this 
period.  Medical evidence of record indicates that the 
veteran was diagnosed with pancreatic cancer in 2003.  In 
July 2004, the veteran died.  The death certificate notes 
cardiac arrest due to pancreatic cancer as the cause of 
death.    

In August 2004, the appellant claimed service connection for 
cause of the veteran's death.  The appellant maintains that 
the veteran's exposure to herbicides during his service in 
Vietnam caused his pancreatic cancer, which then caused the 
cardiac arrest that resulted in his death.  For the reasons 
set forth below, the Board disagrees with her claim.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (2007).

The appellant bases her claim to DIC benefits on this 
authority (i.e., 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e)) 
- she argues that the veteran's death is service connected 
because his presumed exposure to herbicides in Vietnam caused 
his death.  Indeed, DIC benefits may be paid to a veteran's 
surviving spouse in certain instances, including when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310.  A veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312.  

The main problem with the appellant's argument, however, is 
the following - pancreatic cancer is not among those 
disorders listed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.309(e).  A finding of service connection for cause of the 
veteran's death, and for the award of DIC benefits, is 
therefore not warranted under this authority.   Pancreatic 
cancer, moreover, has not otherwise been linked to service or 
any incident of service by competent evidence.

The Board notes that, at the appellant's Travel Board hearing 
in June 2007, the veteran's representative argued that the 
presumption under 38 U.S.C.A. § 1116 was nevertheless 
applicable here because the veteran had been diagnosed with 
diabetes and a prostate disorder prior to his death.  As 
diabetes and prostate cancer are among the listed disorders 
under 38 C.F.R. § 3.309(e), the representative argues that 
DIC benefits should be awarded to the appellant.  

In reviewing the record, the Board notes the evidence of 
record showing that the veteran had diabetes and a prostate 
disorder prior to his death.  However, DIC benefits would not 
be warranted merely because the veteran had these disorders.  
Neither diabetes nor the prostate disorder was found to be a 
cause of the veteran's death.  The death certificate of 
record makes that clear.  As such, service connection for 
cause of the veteran's death would not be warranted on this 
basis either.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the appellant and her representative in 
this matter.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
appellant's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for the cause of the veteran's death is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


